- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-24970 All-American Sportpark, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0203976 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6730 South Las Vegas Boulevard Las Vegas, NV 89119 (Address of principal executive offices) (702) 798-7777 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No x The number of shares of Common Stock, $0.001 par value, outstanding on March 31, 2010 was 3,570,000 shares. EXPLANATORY NOTE This Amendment No. 1 to the Form 10-Q for All American SportPark, Inc. (the Company) for the quarter ended March 31, 2010 is being filed to restate the financial statements and related disclosures as a result of a determination by the Company that the amounts received from the Callaway Golf Company (Callaway) under its customer agreement entered into in June 2009 were not accounted for properly. The adjustments are as follows: ● As a result of the elimination of deferred marketing revenue , the Companys revenues in the quarter ended March 31, 2010 were decreased by the amount of amortized marketing revenue that was recorded. In addition, depreciation expense related to the property and equipment was reduced. ● We have restated the financial statements to include a capital lease that hadnt been recorded properly during the first quarter of 2010. This increased our capital lease obligation and depreciation expense by one month. Generally, no attempt has been made in this Amendment to modify or update other disclosures presented in the original report on Form 10-Q except as required to reflect the effects of the restatement. This amendment does not reflect events occurring after the filing of the original Form 10-Q, or modify or update those disclosures. Information not affected by the restatement is unchanged and reflects the disclosures made at the time of the original filing of the Form 10-Q with the Securities and Exchange Commission. All-American Sportpark, inc . Form 10-Q Index Page Number Part I: Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at March 31, 2010 (Unaudited)(Restated) and December 31, 2009 (Restated) 1 Condensed Consolidated Statements of Operations For the Three Months Ended March 31, 2010 and 2009 (Unaudited)(Restated) 3 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2010 and 2009 (Unaudited)(Restated) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Managements Discussion and Analysis of Financial Condition And Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 21 Part II: Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Changes in Securities 23 Item 3. Defaults Upon Senior Securities 23 Item 4. (Removed and Reserved) 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 PART 1  FINANCIAL INFORMATION Item 1 Financial Statements All-American SportPark, Inc. Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) (Restated) (Restated) Assets Current assets: Cash $ 209,321 $ 272,750 Accounts receivable 18,674 1,193 Prepaid expenses and other 23,792 Total current assets 239,761 297,735 Property and equipment, net of accumulated depreciation of $698,343 and $685,006, respectively 801,884 691,895 Total Assets $ 1,041,645 $ 989,630 Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ 154,091 Current portion of notes payable related parties Current portion due to related parties 1,085,651 1,089,040 Current portion of capital lease obligation 21,143 - Accrued interest payable - related party Total current liabilities 9,316,211 9,159,959 Long-term liabilities: Long-term portion of capital lease obligation - Deferred rent liability Total long-term liabilities 766,974 690,636 Stockholders' (deficit): Preferred stock, Series "B", $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of March 31, 2009 and December 31, 2008, respectively - - Common stock, $0.001 par value, 50,000,000 shares 3,570 3,570 authorized. 3,570,000 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid-in capital 14,274,669 14,274,669 Accumulated (deficit) (23,398,530) Total All-American SportPark, Inc. stockholders' (deficit) Noncontrolling interest in net assets of subsidiary Total stockholders' deficit (9,041,540) Total Liabilities and Stockholders' (Deficit) $ $ 1 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 ALL-AMERICAN SPORTPARK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ending March 31, 2010 (Restated) Revenue $ 489,024 $ 510,707 Revenue - Related Party 39,312 39,312 Total Revenue Cost of revenue 158,815 203,302 369,521 346,717 Expenses: General and administrative expenses 423,333 382,376 Depreciation and amortization 15,443 20,583 Total expenses 438,776 402,959 Loss from operations Other income (expense): Interest expense (128,517) Other income (expense) - Total other income (expense) (128,531) Net loss Net loss attributable to noncontrolling interests - Net loss attributable to All-American SportPark, Inc. $ $ Net loss per share - basic and fully diluted $ $ Weighted average number of common shares outstanding - basic and fully diluted 3,570,000 3,570,000 The accompanying notes are an integral part of these condensed consolidated financial statements 3 ALL-AMERICAN SPORTPARK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ending March 31, 2010 Cash flows from operating activities (Restated) Net (loss) $ $ (184,774) Adjustments to reconcile net (loss) to net cash (used) in operating activities: Depreciation expense 15,443 20,583 Stock issued for services - Changes in operating assets and liabilities: Accounts receivable - Prepaid expenses and other 12,026 Bank overdraft - Accounts payable and accrued expenses 39,955 76,979 Deferred rent liability 122,609 Accrued interest payable - related party 100,393 114,186 Net cash (used) by operating activities 123,129 Cash flows from investing activities Purchase of property and equipment - Net cash used by operating activities - Cash flows from financing activities Proceeds (payments) from related parties (3,389) Payments on loans from related parties - 30,000 Proceeds on loans from related parties - Payments on capital lease obligation Payments on notes payable - related party Net cash provided (used) by financing activities (7,851) Net increase (decrease) in cash Cash - beginning 272,750 - Cash - ending $ 209,321 $ 82,894 Supplemental disclosures: Interest paid $ 256 $ - Income taxes paid $ - $ - Schedule of non-cash investing and financing activities Assumption of capital lease obligation $99,000 0 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 All-American Sportpark, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 – Basis of presentation The condensed consolidated interim financial statements included herein, presented in accordance with United States generally accepted accounting principles and stated in US dollars, have been prepared by All-American SportPark, Inc. (the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein. It is suggested that these consolidated interim financial statements be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2009 and notes thereto included in the Company's Amendment No. 1 to the Form 10-K.
